      Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 1 of 19



WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (CA SBN 241710)
asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (CA SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
Additional Counsel Listed on Following Page      Fax: 415-553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUIZ TOVAR, LAWRENCE
MWAURA, LUCIANO GONZALO                          DECLARATION OF BREE
MENDOZA JERONIMO, CORAIMA                        BERNWANGER IN SUPPORT OF
YARITZA SANCHEZ NUÑEZ, JAVIER                    PLAINTIFFS’ CASE MANAGEMENT
ALFARO, DUNG TUAN DANG,                          CONFERENCE STATEMENT

                       Petitioners-Plaintiffs,

                     v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                       CASE NO. 3:20-CV-02731-VC
   BERNWANGER DEC. I/S/O PLAINTIFFS’ CASE MANAGEMENT CONFERENCE
                             STATEMENT
      Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 2 of 19



BREE BERNWANGER* (NY SBN 5036397)      MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                 mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)            COOLEY LLP
hrodarte@lccrsf.org                    101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                 San Francisco, CA 94111
CIVIL RIGHTS OF                        Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                 Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                TIMOTHY W. COOK (Mass. BBO# 688688)*
Telephone: (415) 814-7631              tcook@cooley.com
                                       FRANCISCO M. UNGER (Mass. BBO#
JUDAH LAKIN (SBN 307740)               698807)*
judah@lakinwille.com                   funger@cooley.com
AMALIA WILLE (SBN 293342)              COOLEY LLP
amalia@lakinwille.com                  500 Boylston Street
LAKIN & WILLE LLP                      Boston, MA 02116
1939 Harrison Street, Suite 420        Telephone: (617) 937-2300
Oakland, CA 94612                      Facsimile: (617) 937-2400
Telephone: (510) 379-9216
Facsimile: (510) 379-9219              Attorneys for Petitioners-Plaintiffs

JORDAN WELLS (SBN 326491)              *Admitted Pro Hac Vice
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297




                       CASE NO. 3:20-CV-02731-VC
   BERNWANGER DEC. I/S/O PLAINTIFFS’ CASE MANAGEMENT CONFERENCE
                             STATEMENT
       Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 3 of 19




I, Bree Bernwanger declare:

   1. I am a member of the bars of the States of California and New York. I am one of the

       attorneys representing Plaintiffs in this action. The following facts are set forth based on

       personal knowledge.

   2. On September 4, 2020, following public reports that Defendants intended to open two

       700-bed “annexes” to Mesa Verde over the Labor Day weekend, Emilou MacLean

       emailed Defendants with a list of initial questions about the annexes. Defendants

       promptly provided a partial response to Plaintiffs’ questions, stating that there was “no

       plan” to transfer Mesa Verde or Yuba detainees into the annexes, that information about

       ICE detention facilities is published to the ICE website “within 30 days of being

       operational,” and that at the annexes “[a] testing plan will be implemented immediately

       and will follow the plan established for the Mesa Verde Detention Facility.”

   3. Plaintiffs and Defendants met and conferred by phone to discuss the annexes that

       evening, during which Plaintiffs asked Defendants several additional questions about the

       relationship between the annexes and Mesa Verde and COVID-19 precautions at the

       annexes. Defendants requested that Plaintiffs submit their questions in writing, along

       with Plaintiffs’ justification for why the questions were relevant to the Zepeda Rivas

       litigation, so that they could confer with their clients. Late on the evening of September 4,

       I emailed a list of further questions to Defendants and stated Plaintiffs’ concern that

       Defendants had not notified Plaintiffs or the Court of their intention to swiftly populate

       large detention spaces apparently under the jurisdiction of the Mesa Verde contract. I

       requested that Defendants respond to Plaintiffs’ questions by Tuesday morning. A true

       and correct copy of the email chain described in this and the preceding paragraph is

       attached hereto as Exhibit A.


                                    1
                        CASE NO. 3:20-CV-02731-VC
    BERNWANGER DEC. I/S/O PLAINTIFFS’ CASE MANAGEMENT CONFERENCE
                              STATEMENT
        Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 4 of 19




   4. On the afternoon of Monday, September 7, in light of the additional time afforded by the

       slight postponement of the Case Management Conference, I emailed Defendants, again

       expressing concern that Defendants had not provided any information about the annexes

       to the Court and inviting Defendants to join Plaintiffs in a joint case management

       explaining the relationship between the annexes and Mesa Verde, among other things.

       Defendants declined, stating that the annexes are not relevant to this case. A true and

       correct copy of the email chain described in this paragraph is attached as hereto as

       Exhibit B.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 7, 2020 in Berkeley, California.
                                                  /s/ Bree Bernwanger
                                                  Bree Bernwanger




                                    2
                        CASE NO. 3:20-CV-02731-VC
    BERNWANGER DEC. I/S/O PLAINTIFFS’ CASE MANAGEMENT CONFERENCE
                              STATEMENT
Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 5 of 19




                      EXHIBIT A
                Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 6 of 19


Bree Bernwanger

From:                            Bree Bernwanger
Sent:                            Friday, September 4, 2020 10:09 PM
To:                              'Winslow, Sara (USACAN)'; Emilou MacLean; Coleman, Susan E.; Hong, Neal (USACAN)
Cc:                              Stephanie Padilla
Subject:                         RE: [Zepeda] issues for meet and confer


Dear Counsel:

As we discussed on the meet and confer call today, we write to provide questions in writing related to Central
Valley Modified Community Correctional Facility and Golden State Modified Community Correctional
Facility, which we understand to be annexes to Mesa Verde, and at least one of which we understand will begin
detaining people in ICE custody this weekend.

You also asked us to explain why we believe these questions are relevant to the Zepeda Rivas litigation.

We understand from GEO court filings that the Central Valley and Golden State detention spaces “will serve as
annexes to the Mesa Verde ICE Processing Center.” GEO v. Newsom, No. 2:20-cv-00533-TLN-AC, Dkt. 1 ¶ 36
(Complaint) (E.D. Cal. Mar. 9, 2020); see also GEO v. Newsom, No. 3:19-cv-02491-JLS-WVG, Dkt. 1 ¶ 71
(S.D. Cal. Dec. 30, 2019) (describing both Central Valley and Golden State as “an annex to the Mesa Verde
facility”).

We also understand that the new detention spaces are part of the Mesa Verde contract between ICE and
GEO. See GEO v. Newson, No. 2:20-cv-00533-TLN-AC Dkt. 23-3 (Dec. of Richard Long) ¶¶ 3-4 (E.D. Cal.
Mar. 16, 2020) (“As part of the same Mesa Verde contract, GEO operates the Central Valley Modified
Community Correctional Facility (MCCF) and Golden State MCCF as annexes to the Mesa Verde ICE
Processing Center…”); see also ILRC v. City of McFarland, No. 1:20-cv-00966-TLN-AC, Dkt. 25 (Supp. Dec.
of David Venturella) ¶ 4 (E.D. Cal. Aug. 10, 2020) (“On December 30, 2019, having signed its new contract …
to convert the Central Valley and Golden State facilities into annexes to the Mesa Verde ICE Processing
Center…”).

Finally, we understand that the Golden State annex may begin detaining people in ICE custody this
weekend. GEO v. Newsom, No. 2:20-cv-00533, Dkt. 1 ¶ 67 (“ICE issued a contract modification activating
GEO's Golden State Annex to the Mesa Verde contract to house up to 560 detainees, beginning September 6,
2020.”)

We continue to seek answers to the questions that we presented earlier today concerning Defendants’ COVID-
related plans for the annexes, if any exist. This includes clarification of what testing plan or protocol exists for
the annexes. However, as an initial matter, because Mesa Verde is a subject of this litigation and these detention
spaces are described as annexes to Mesa Verde that are covered by the Mesa Verde contract, we believe the
below questions—which in large part seek a better understanding of the relationship between the annexes and
Mesa Verde—are germane to this matter.
   1. What is the relationship between an “annex” and Mesa Verde?
   2. Which ICE field office will oversee over the annexes?
   3. Are the ICE and GEO leadership (i.e., warden, AFODs) overseeing the annexes the same as in Mesa
      Verde?
                                                         1
               Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 7 of 19

   4. When did the annexes previously hold “overflow” from Mesa Verde?
   5. What was the relationship between the annexes and Mesa Verde when the annexes received overflow
      from Mesa Verde?
   6. Are the annexes expected to receive overflow from Mesa Verde going forward?
   7. How many people are expected to be detained at the annexes beginning this weekend, and at which of
      the two facilities?
   8. Will the annexes exclusively detain people in ICE custody?
   10. Based on Defendants’ assertions in other litigation that these facilities are annexes to
       Mesa Verde, and the inclusion of these annexes in the Mesa Verde contract, Plaintiffs are
       concerned that the existing orders should apply in these facilities. For example, we
       understand from an email sent by ICE regarding Lyon v. ICE that “[e]ssentially, as an
       annex to Mesa Verde, the same telephone access options will be available at Golden State
       as Mesa Verde.” Can you please confirm Defendants’ position on whether Judge
       Chhabria’s orders in Zepeda Rivas similarly apply to the annexes?
Plaintiffs are very concerned about Defendants’ apparent plans to dramatically expand the number of detainees
governed by the Mesa Verde contract at a time when there has been an extraordinary and preventable COVID
outbreak at Mesa Verde and Defendants have not established effective plans to either prevent COVID
transmission or protect those infected. We are also concerned that Defendants have not previously raised the
issue of the annexes either with Plaintiffs or with the Court. We look forward to receiving clarification
regarding these issues as soon as possible, and as we mentioned on the call, would appreciate hearing as much
as possible by Tuesday morning given that at least one facility appears to be opening over the weekend.

Best,
Bree

                       Bree Bernwanger (she/her)
                       Senior Staff Attorney
                       Lawyers’ Committee for Civil Rights of the San Francisco Bay Area
                       131 Steuart Street, Suite 400
                       San Francisco, CA 94105
                       Tel: (415) 543-9444 x.209
                       Fax: (415) 543-0296
                       www.lccrsf.org




From: Winslow, Sara (USACAN) [mailto:Sara.Winslow@usdoj.gov]
Sent: Friday, September 4, 2020 3:58 PM
To: Emilou MacLean <emimacleansfpd@gmail.com>; Coleman, Susan E. <SColeman@bwslaw.com>; Hong, Neal
(USACAN) <Neal.Hong@usdoj.gov>
Cc: Bree Bernwanger <bbernwanger@lccrsf.org>; Stephanie Padilla <SPadilla@aclusocal.org>
Subject: RE: [Zepeda] issues for meet and confer

Emi,

                                                       2
                 Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 8 of 19

Please see the Federal Defendants’ responses to question 1 below, in blue.

Best,
Sara

From: Emilou MacLean <emimacleansfpd@gmail.com>
Sent: Friday, September 04, 2020 12:47 PM
To: Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Coleman, Susan E. <SColeman@bwslaw.com>; Hong, Neal
(USACAN) <nhong@usa.doj.gov>
Cc: Bree Bernwanger <bbernwanger@lccrsf.org>; Stephanie Padilla <SPadilla@aclusocal.org>
Subject: Re: [Zepeda] issues for meet and confer

Dear Counsel:

We look forward to follow up regarding outstanding issues and think a call would be useful today at 5pm.

In addition to the outstanding questions, Plaintiffs seek two types of additional information:

    1) It has been widely reported that Federal Defendants and GEO will be introducing “up to 560 detainees” to one
       of two facilities in McFarland, California as soon as this weekend, as “annexes to Mesa Verde,” and that the
       facilities will detain up to 1400 people.

            a.   Please confirm whether Defendants do intend to introduce people to either of these annexes over the
                 next week, and if so how many, when, and from where.
                       There is no plan to transfer detainees from Mesa Verde or YCJ to this new facility. All of
                        ICE’s detention facilities are published on its public‐facing website – www.ice.gov – and
                        will be posted within 30 days of being operational.
            b. Please provide information about Defendants’ plans to further increase population at either of these
               two annexes.
                See response to item a.
            c. Please provide any plans related to COVID preparedness (including with regard to social distancing,
               hygiene and sanitation, and medical care) for these facilities if they exist.
                    A testing plan will be implemented immediately and will follow the plan established for the
                       Mesa Verde Detention Facility.
            d. Please provide information about the plans for testing of staff and detainees at these facilities.
                       see response to item c.

    2) Please provide by Thursday, September 10 the medical records for the individuals who have had COVID at Mesa
       Verde, from July 14 to the date of collection of the records. We seek this information to better understand
       medical care at Mesa Verde for those with COVID and deemed recovered.

Additionally, class member Sokha Khan, who was released pursuant to Bail Order 34, received a message through his
ankle monitor that he should check in with the ICE office immediately, however, the ICE office is apparently closed and
he is unable to reach anyone at ISAP. If he is supposed to check in, please advise where he is supposed to check in and
the purpose of the check‐in.

We look forward to speaking later today and will send call‐in information closer to the call.

Best,
Emi

                                                             3
                Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 9 of 19




From: "Winslow, Sara (USACAN)" <Sara.Winslow@usdoj.gov>
Date: Thursday, September 3, 2020 at 5:17 PM
To: Emilou MacLean <emimacleansfpd@gmail.com>, "Choe, Shiwon (USACAN)" <Shiwon.Choe@usdoj.gov>,
"Garbers, Wendy (USACAN)" <Wendy.Garbers@usdoj.gov>, "Hong, Neal (USACAN)" <Neal.Hong@usdoj.gov>,
"Coleman, Susan E." <SColeman@bwslaw.com>, "Zack, Adrienne (USACAN)" <Adrienne.Zack@usdoj.gov>
Cc: Bill Freeman <wfreeman@aclunc.org>, Sean Riordan <SRiordan@aclunc.org>, Bree Bernwanger
<bbernwanger@lccrsf.org>
Subject: RE: [Zepeda] issues for meet and confer

Emi,

Thank you for clarifying. We’ll be back in touch with further responses. Meanwhile, regarding the
individuals no longer on the list, all were released for removal:

              CORRALES OLEA              PAULO                       06/17/2020      Released for removal         Reported in daily
                                                                                                                  on 6/17

              OROZCO-RIVERA              JUAN                        08/07/2020      Released for removal.        Reported in daily
                                                                                                                  on 8/7
              ROSAS-CANCHOLA             ARTEMIO                     08/13/2020      Released for removal.        ECF No. 544
              GUIZAR                     SALVADOR                    07/09/2020      Released for removal         Reported in daily
                                                                                                                  on 7/9
              GOMEZ-NICOLAS              JOSE                        08/13/2020      Released for removal.        ECF No. 544
              MONDRAGON                  ANTONIO                     08/07/2020      Released for removal.        Reported in daily
              VELASQUEZ                                                                                           on 8/7
              GASPAR-MACHADO             AARON                       06/17/2020      Released for removal         Reported in daily
                                                                                                                  on 6/17
              FLORES                     ESTEBAN                     05/20/2020      Released for Removal         Reported in daily
                                                                                                                  on 5/20
              GUERRA-RENTERIA            JOSE                        06/23/2020      Released for removal         Not previously re
                                                                                                                  (our mistake)



From: Emilou MacLean <emimacleansfpd@gmail.com>
Sent: Thursday, September 03, 2020 3:29 PM
To: Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Choe, Shiwon (USACAN) <SChoe@usa.doj.gov>; Garbers, Wendy
(USACAN) <wgarbers@usa.doj.gov>; Hong, Neal (USACAN) <nhong@usa.doj.gov>; Coleman, Susan E.
<SColeman@bwslaw.com>; Zack, Adrienne (USACAN) <AZack1@usa.doj.gov>
Cc: Bill Freeman <wfreeman@aclunc.org>; Sean Riordan <SRiordan@aclunc.org>; Bree Bernwanger
<bbernwanger@lccrsf.org>
Subject: Re: [Zepeda] issues for meet and confer

Hi Sara,

Thanks for the clarifying question. The question is twofold: 1) who pays for the tests and also 2) who procures them. I
imagine that at Yuba County, the person who would administer the test (and determine whether someone is
symptomatic in the current testing regime) is facility / county personnel but please correct me if that understanding is
incorrect. I apologize if that was not clear yesterday.

                                                             4
                Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 10 of 19


Best,
Emi

From: "Winslow, Sara (USACAN)" <Sara.Winslow@usdoj.gov>
Date: Thursday, September 3, 2020 at 3:25 PM
To: Emilou MacLean <emimacleansfpd@gmail.com>, "Choe, Shiwon (USACAN)" <Shiwon.Choe@usdoj.gov>,
"Garbers, Wendy (USACAN)" <Wendy.Garbers@usdoj.gov>, "Hong, Neal (USACAN)" <Neal.Hong@usdoj.gov>,
"Coleman, Susan E." <SColeman@bwslaw.com>, "Zack, Adrienne (USACAN)" <Adrienne.Zack@usdoj.gov>
Cc: Bill Freeman <wfreeman@aclunc.org>, Sean Riordan <SRiordan@aclunc.org>, Bree Bernwanger
<bbernwanger@lccrsf.org>
Subject: RE: [Zepeda] issues for meet and confer

Hi Emi,

We are gathering responsive information. With regard to item #4 below, I want to make sure we
understand your question. I had understood it a little differently yesterday. Yesterday, I thought the
question was whether ICE or Yuba County was responsible for providing COVID tests to ICE
detainees at Yuba County Jail. Do I understand correctly that the question is who pays for the tests,
both at Mesa Verde and at Yuba County Jail?

Best,
Sara

From: Emilou MacLean <emimacleansfpd@gmail.com>
Sent: Thursday, September 03, 2020 1:09 PM
To: Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Choe, Shiwon (USACAN) <SChoe@usa.doj.gov>; Garbers, Wendy
(USACAN) <wgarbers@usa.doj.gov>; Hong, Neal (USACAN) <nhong@usa.doj.gov>; Coleman, Susan E.
<SColeman@bwslaw.com>
Cc: Bill Freeman <wfreeman@aclunc.org>; Sean Riordan <SRiordan@aclunc.org>; Bree Bernwanger
<bbernwanger@lccrsf.org>
Subject: [Zepeda] issues for meet and confer


Dear Counsel,

We do not think that there is a need for a call today. For our shared information, and to keep on top of the various email
and conversation threads, I understand we are awaiting further feedback on various issues: 1) the Yuba testing proposal,
with feedback from Yuba County; 2) discovery timeline pursuant to the earlier email with Tim; 3) the Greifinger Mesa
Verde site visit; and 4) who pays for laboratory tests (at Yuba and Mesa Verde), per the email yesterday and our meet
and confer yesterday evening.

And only two additional items for today, which I believe can be resolved over email:

    1) After reviewing the most recent in‐custody rosters for Yuba and Mesa Verde, we’ve found several class
       members who have dropped off the list, but for whom we don’t appear to have received release notifications.
       Can you please confirm that the following individuals have been released, and provide the release date and
       reason? Please notify us if we missed an email inadvertently about these individuals.

           PAULO CORRALES OLEA,
                                                            5
                 Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 11 of 19

            JUAN OROZCO‐RIVERA,
            ARTEMIO ROSAS‐CANCHOLA,
            SALVADOR GUIZAR,
            GOMEZ‐NICOLAS,
            ANTONIO MONDRAGON VELASQUEZ,
            Aaron Gaspar‐Machado,
            ESTEBAN FLORES,
            JOSE GUERRA,

      2) Please provide guidance on release criteria for individuals who have tested positive. We are under the
         impression that the COVID‐19 ERO Checklist issued on 5/4/20 is binding on removal transfers as well as inter‐
         facility transfers and releases.
              a. Does this remain current and binding?
              b. Was this checklist/set of criteria considered in the case of Mr. Zamora who was transferred for removal,
                   and how was it applied?

Thank you, and please don’t hesitate to let us know if you think a call would be worthwhile. Please also note that while
the encryption issue in our office is being resolved, I have established a new email, which I am using here. I can still
receive emails at either email address you have for me, and there is no need to use any duplicate emails.

Best,

Emi




                                                             6
Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 12 of 19




                      EXHIBIT B
                Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 13 of 19


Bree Bernwanger

From:                              Winslow, Sara (USACAN) <Sara.Winslow@usdoj.gov>
Sent:                              Monday, September 7, 2020 5:42 PM
To:                                Coleman, Susan E.; Bree Bernwanger; Emilou MacLean; Hong, Neal (USACAN)
Cc:                                Stephanie Padilla; Garbers, Wendy (USACAN); Choe, Shiwon (USACAN); Zack, Adrienne
                                   (USACAN)
Subject:                           RE: [Zepeda] issues for meet and confer



Bree,

On this holiday, the Federal Defendants do not yet have a definitive position as to whether any of the
questions in your email from Friday night at 10:09 p.m. are appropriate to be responded to in this
litigation. However, we agree with GEO’s general position that the McFarland facilities are not
relevant to this case. As we have represented to you previously, ICE does not plan to transfer
detainees from the facilities at issue in this case to McFarland.

I will respond separately to your question about Mr. Zamora by sending you his medical release
document. That email will be encrypted due to the PII in the document.

Best,
Sara

From: Coleman, Susan E. <SColeman@bwslaw.com>
Sent: Monday, September 07, 2020 5:06 PM
To: Bree Bernwanger <bbernwanger@lccrsf.org>; Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Emilou MacLean
<emimacleansfpd@gmail.com>; Hong, Neal (USACAN) <nhong@usa.doj.gov>
Cc: Stephanie Padilla <SPadilla@aclusocal.org>; Garbers, Wendy (USACAN) <wgarbers@usa.doj.gov>; Choe, Shiwon
(USACAN) <SChoe@usa.doj.gov>; Zack, Adrienne (USACAN) <AZack1@usa.doj.gov>
Subject: RE: [Zepeda] issues for meet and confer

Counsel – I will pass this up the chain (as to GEO) but I believe this is both premature and unwarranted.

The McFarland facilities are labeled “annexes” only because they are in the same contract between ICE and GEO. They
are not annexes in any other sense. They do not have the same GEO leadership as MV. I may have misspoken earlier
about previous overflow between the facilities (and if transfers between them occurred, it was not during COVID). I
know of no plan to send people from MV to McFarland or vice versa, such a transfer decision would be made by ICE and
not GEO.

The orders in this case should not apply to McFarland –those facilities are in the Eastern District. There is no reason to
notify the court about happenings in facilities in the ED which are outside the scope of this case.

Susan

 Susan E. Coleman | Partner
 444 South Flower Street, Suite 2400 | Los Angeles, CA 90071-2953
 d - 213.236.2831 | t - 213.236.0600 | f - 213.236.2700


                                                             1
                  Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 14 of 19

 scoleman@bwslaw.com | vCard | bwslaw.com




The information contained in this e-mail message is intended only for the CONFIDENTIAL use of the designated addressee named
above. The information transmitted is subject to the attorney-client privilege and/or represents confidential attorney work product.
Recipients should not file copies of this email with publicly accessible records. If you are not the designated addressee named above or
the authorized agent responsible for delivering it to the designated addressee, you received this document through inadvertent error
and any further review, dissemination, distribution or copying of this communication by you or anyone else is strictly prohibited. IF YOU
RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY TELEPHONING THE SENDER NAMED
ABOVE AT 800.333.4297. Thank you.



From: Bree Bernwanger [mailto:bbernwanger@lccrsf.org]
Sent: Monday, September 7, 2020 4:56 PM
To: 'Winslow, Sara (USACAN)'; Emilou MacLean; Coleman, Susan E.; Hong, Neal (USACAN)
Cc: Stephanie Padilla; Garbers, Wendy (USACAN); Choe, Shiwon (USACAN); Zack, Adrienne (USACAN)
Subject: RE: [Zepeda] issues for meet and confer

[EXTERNAL]

Dear Counsel:

We write first to follow up on our meet and confer and follow up email from Friday, and second with a further
inquiry regarding Mr. Zamora in response to your email below, Sara.

First, we understand and appreciate that you likely are still in the process of working with your clients to
provide answers to our written questions regarding the annexes to Mesa Verde that may have opened this
weekend, for which we requested responses by tomorrow morning.

However, given the postponement of the case management conference until 4:00 PM tomorrow, we believe it is
appropriate to provide the Court written notification regarding the annexes’ intended opening and their
relationship to Mesa Verde. As we stated in our email to you on Friday evening sending written questions, we
are concerned that Judge Chhabria has not yet been informed that facilities characterized as annexes to Mesa
Verde and included in the Mesa Verde contract may have opened and begun accepting book-ins this weekend.

We propose that we submit to the court a joint case management statement, to be filed no later than 10 AM
tomorrow, that (1) explains the plan for opening the annexes; (2) explains the annexes’ relationship to the
existing Mesa Verde facility; and (3) contains Defendants’ answers to the questions we proposed on Friday.
Please let us know by 8 pm this evening whether Defendants are amenable to this proposal. If so, Plaintiffs are
amenable to providing our part of a joint statement to you no later than 8 AM tomorrow, and filing the joint
statement with the court by 10 AM. If you are not amenable to this proposal, Plaintiffs are prepared to file a
separate statement explaining the background of the annexes, what we know so far, and our efforts to obtain
additional information from Defendants.

Please let us know how you would like to proceed.

Second, with regard to Mr. Zamora, the checklist submitted at Dkt. 324-2 (attached) appears clearly to apply to
removals and does not appear to include any carveouts for removals without transfer to another ICE facility or
removals that do not involve air travel. Is there a different checklist now in operation? If not, is your position
that the attached checklist is not applicable to all removals?

                                                                    2
              Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 15 of 19


Thank you,
Bree

                       Bree Bernwanger (she/her)
                       Senior Staff Attorney
                       Lawyers’ Committee for Civil Rights of the San Francisco Bay Area
                       131 Steuart Street, Suite 400
                       San Francisco, CA 94105
                       Tel: (415) 543-9444 x.209
                       Fax: (415) 543-0296
                       www.lccrsf.org




From: Winslow, Sara (USACAN) [mailto:Sara.Winslow@usdoj.gov]
Sent: Monday, September 7, 2020 2:36 PM
To: Emilou MacLean <emimacleansfpd@gmail.com>; Coleman, Susan E. <SColeman@bwslaw.com>; Hong, Neal
(USACAN) <Neal.Hong@usdoj.gov>
Cc: Bree Bernwanger <bbernwanger@lccrsf.org>; Stephanie Padilla <SPadilla@aclusocal.org>; Garbers, Wendy
(USACAN) <Wendy.Garbers@usdoj.gov>; Choe, Shiwon (USACAN) <Shiwon.Choe@usdoj.gov>; Zack, Adrienne (USACAN)
<Adrienne.Zack@usdoj.gov>
Subject: RE: [Zepeda] issues for meet and confer

Emi,

This responds to (1) your request for Defendants to produce, by 9/10/20, medical records for all
individuals who have tested positive for COVID at Mesa Verde, and (2) your questions regarding Mr.
Zamora Guzman and the 5/4/20 COVID-19 ERO checklist. Please see responses below in red.

Best,
Sara

From: Winslow, Sara (USACAN)
Sent: Friday, September 04, 2020 3:58 PM
To: Emilou MacLean <emimacleansfpd@gmail.com>; Coleman, Susan E. <SColeman@bwslaw.com>; Hong, Neal
(USACAN) <nhong@usa.doj.gov>
Cc: Bree Bernwanger <bbernwanger@lccrsf.org>; Stephanie Padilla <SPadilla@aclusocal.org>
Subject: RE: [Zepeda] issues for meet and confer

Emi,

Please see the Federal Defendants’ responses to question 1 below, in blue.

Best,
Sara

                                                       3
                 Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 16 of 19

From: Emilou MacLean <emimacleansfpd@gmail.com>
Sent: Friday, September 04, 2020 12:47 PM
To: Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Coleman, Susan E. <SColeman@bwslaw.com>; Hong, Neal
(USACAN) <nhong@usa.doj.gov>
Cc: Bree Bernwanger <bbernwanger@lccrsf.org>; Stephanie Padilla <SPadilla@aclusocal.org>
Subject: Re: [Zepeda] issues for meet and confer

Dear Counsel:

We look forward to follow up regarding outstanding issues and think a call would be useful today at 5pm.

In addition to the outstanding questions, Plaintiffs seek two types of additional information:

    1) It has been widely reported that Federal Defendants and GEO will be introducing “up to 560 detainees” to one
       of two facilities in McFarland, California as soon as this weekend, as “annexes to Mesa Verde,” and that the
       facilities will detain up to 1400 people.

            a.   Please confirm whether Defendants do intend to introduce people to either of these annexes over the
                 next week, and if so how many, when, and from where.
                        There is no plan to transfer detainees from Mesa Verde or YCJ to this new facility. All of
                        ICE’s detention facilities are published on its public‐facing website – www.ice.gov – and
                        will be posted within 30 days of being operational.
            b.  Please provide information about Defendants’ plans to further increase population at either of these
               two annexes.
                See response to item a.
            c. Please provide any plans related to COVID preparedness (including with regard to social distancing,
               hygiene and sanitation, and medical care) for these facilities if they exist.
                    A testing plan will be implemented immediately and will follow the plan established for the
                       Mesa Verde Detention Facility.
            d. Please provide information about the plans for testing of staff and detainees at these facilities.
                        see response to item c.

    2) Please provide by Thursday, September 10 the medical records for the individuals who have had COVID at Mesa
       Verde, from July 14 to the date of collection of the records. We seek this information to better understand
       medical care at Mesa Verde for those with COVID and deemed recovered.
Federal Defendants and GEO have considered this request for dozens of medical records, and we do
not consider it to be a “reasonable information request[] . . . regarding safety conditions at the
facilities” within the meaning of the 8/6/20 TRO. It is overly burdensome and not feasible for
Defendants to comply with your request, in addition to all of the other discovery, informal
information, and reporting we are providing on a daily basis. We ask that you either serve a formal
discovery request, allowing for the usual 30 days for production, or ask the Court to clarify whether
this request falls within the TRO.


Additionally, class member Sokha Khan, who was released pursuant to Bail Order 34, received a message through his
ankle monitor that he should check in with the ICE office immediately, however, the ICE office is apparently closed and
he is unable to reach anyone at ISAP. If he is supposed to check in, please advise where he is supposed to check in and
the purpose of the check‐in.

We look forward to speaking later today and will send call‐in information closer to the call.

                                                             4
                Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 17 of 19
Best,
Emi




From: "Winslow, Sara (USACAN)" <Sara.Winslow@usdoj.gov>
Date: Thursday, September 3, 2020 at 5:17 PM
To: Emilou MacLean <emimacleansfpd@gmail.com>, "Choe, Shiwon (USACAN)" <Shiwon.Choe@usdoj.gov>,
"Garbers, Wendy (USACAN)" <Wendy.Garbers@usdoj.gov>, "Hong, Neal (USACAN)" <Neal.Hong@usdoj.gov>,
"Coleman, Susan E." <SColeman@bwslaw.com>, "Zack, Adrienne (USACAN)" <Adrienne.Zack@usdoj.gov>
Cc: Bill Freeman <wfreeman@aclunc.org>, Sean Riordan <SRiordan@aclunc.org>, Bree Bernwanger
<bbernwanger@lccrsf.org>
Subject: RE: [Zepeda] issues for meet and confer

Emi,

Thank you for clarifying. We’ll be back in touch with further responses. Meanwhile, regarding the
individuals no longer on the list, all were released for removal:

              CORRALES OLEA              PAULO                      06/17/2020      Released for removal         Reported in daily
                                                                                                                 on 6/17

              OROZCO-RIVERA              JUAN                       08/07/2020      Released for removal.        Reported in daily
                                                                                                                 on 8/7
              ROSAS-CANCHOLA             ARTEMIO                    08/13/2020      Released for removal.        ECF No. 544
              GUIZAR                     SALVADOR                   07/09/2020      Released for removal         Reported in daily
                                                                                                                 on 7/9
              GOMEZ-NICOLAS              JOSE                       08/13/2020      Released for removal.        ECF No. 544
              MONDRAGON                  ANTONIO                    08/07/2020      Released for removal.        Reported in daily
              VELASQUEZ                                                                                          on 8/7
              GASPAR-MACHADO             AARON                      06/17/2020      Released for removal         Reported in daily
                                                                                                                 on 6/17
              FLORES                     ESTEBAN                    05/20/2020      Released for Removal         Reported in daily
                                                                                                                 on 5/20
              GUERRA-RENTERIA            JOSE                       06/23/2020      Released for removal         Not previously re
                                                                                                                 (our mistake)



From: Emilou MacLean <emimacleansfpd@gmail.com>
Sent: Thursday, September 03, 2020 3:29 PM
To: Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Choe, Shiwon (USACAN) <SChoe@usa.doj.gov>; Garbers, Wendy
(USACAN) <wgarbers@usa.doj.gov>; Hong, Neal (USACAN) <nhong@usa.doj.gov>; Coleman, Susan E.
<SColeman@bwslaw.com>; Zack, Adrienne (USACAN) <AZack1@usa.doj.gov>
Cc: Bill Freeman <wfreeman@aclunc.org>; Sean Riordan <SRiordan@aclunc.org>; Bree Bernwanger
<bbernwanger@lccrsf.org>
Subject: Re: [Zepeda] issues for meet and confer

Hi Sara,

Thanks for the clarifying question. The question is twofold: 1) who pays for the tests and also 2) who procures them. I

                                                            5
                Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 18 of 19
imagine that at Yuba County, the person who would administer the test (and determine whether someone is
symptomatic in the current testing regime) is facility / county personnel but please correct me if that understanding is
incorrect. I apologize if that was not clear yesterday.

Best,
Emi

From: "Winslow, Sara (USACAN)" <Sara.Winslow@usdoj.gov>
Date: Thursday, September 3, 2020 at 3:25 PM
To: Emilou MacLean <emimacleansfpd@gmail.com>, "Choe, Shiwon (USACAN)" <Shiwon.Choe@usdoj.gov>,
"Garbers, Wendy (USACAN)" <Wendy.Garbers@usdoj.gov>, "Hong, Neal (USACAN)" <Neal.Hong@usdoj.gov>,
"Coleman, Susan E." <SColeman@bwslaw.com>, "Zack, Adrienne (USACAN)" <Adrienne.Zack@usdoj.gov>
Cc: Bill Freeman <wfreeman@aclunc.org>, Sean Riordan <SRiordan@aclunc.org>, Bree Bernwanger
<bbernwanger@lccrsf.org>
Subject: RE: [Zepeda] issues for meet and confer

Hi Emi,

We are gathering responsive information. With regard to item #4 below, I want to make sure we
understand your question. I had understood it a little differently yesterday. Yesterday, I thought the
question was whether ICE or Yuba County was responsible for providing COVID tests to ICE
detainees at Yuba County Jail. Do I understand correctly that the question is who pays for the tests,
both at Mesa Verde and at Yuba County Jail?

Best,
Sara

From: Emilou MacLean <emimacleansfpd@gmail.com>
Sent: Thursday, September 03, 2020 1:09 PM
To: Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Choe, Shiwon (USACAN) <SChoe@usa.doj.gov>; Garbers, Wendy
(USACAN) <wgarbers@usa.doj.gov>; Hong, Neal (USACAN) <nhong@usa.doj.gov>; Coleman, Susan E.
<SColeman@bwslaw.com>
Cc: Bill Freeman <wfreeman@aclunc.org>; Sean Riordan <SRiordan@aclunc.org>; Bree Bernwanger
<bbernwanger@lccrsf.org>
Subject: [Zepeda] issues for meet and confer


Dear Counsel,

We do not think that there is a need for a call today. For our shared information, and to keep on top of the various email
and conversation threads, I understand we are awaiting further feedback on various issues: 1) the Yuba testing proposal,
with feedback from Yuba County; 2) discovery timeline pursuant to the earlier email with Tim; 3) the Greifinger Mesa
Verde site visit; and 4) who pays for laboratory tests (at Yuba and Mesa Verde), per the email yesterday and our meet
and confer yesterday evening.

And only two additional items for today, which I believe can be resolved over email:

    1) After reviewing the most recent in‐custody rosters for Yuba and Mesa Verde, we’ve found several class
       members who have dropped off the list, but for whom we don’t appear to have received release notifications.

                                                             6
                 Case 3:20-cv-02731-VC Document 676-1 Filed 09/08/20 Page 19 of 19
         Can you please confirm that the following individuals have been released, and provide the release date and
         reason? Please notify us if we missed an email inadvertently about these individuals.

             PAULO CORRALES OLEA,
             JUAN OROZCO‐RIVERA,
             ARTEMIO ROSAS‐CANCHOLA,
             SALVADOR GUIZAR,
             GOMEZ‐NICOLAS,
             ANTONIO MONDRAGON VELASQUEZ,
             Aaron Gaspar‐Machado,
             ESTEBAN FLORES,
             JOSE GUERRA,

      2) Please provide guidance on release criteria for individuals who have tested positive. We are under the
         impression that the COVID‐19 ERO Checklist issued on 5/4/20 is binding on removal transfers as well as inter‐
         facility transfers and releases.
              a. Does this remain current and binding?
              b. Was this checklist/set of criteria considered in the case of Mr. Zamora who was transferred for removal,
                   and how was it applied?
         Mr. Zamora Guzman (A                ) was not transferred to another ICE facility for removal, so
         the checklist did not apply. Because he was removed to Mexico, there was no need for him to
         be transferred elsewhere to take a flight, as is necessary for removals to other
         countries. Instead, we are advised that ICE drove him to the San Ysidro Port of Entry, where
         he was met by a representative of the Mexican government. This was in accordance with the
         agreement between the two governments for repatriation of Mexican nationals with special
         medical needs (available at https://www.dhs.gov/publication/updated‐us‐mexico‐local‐repatriation‐
         arrangements). We are advised that the Mexican government does not require COVID-19
         testing of its nationals before ICE may remove them to Mexico. In any event, as you know,
         Mr. Zamora Guzman’s first positive test specimen was from 8/4/20, and by the time of his
         removal, he met the CDC guidelines for no longer needing isolation and precautions (10 days
         with no fever and improving symptoms).


Thank you, and please don’t hesitate to let us know if you think a call would be worthwhile. Please also note that while
the encryption issue in our office is being resolved, I have established a new email, which I am using here. I can still
receive emails at either email address you have for me, and there is no need to use any duplicate emails.

Best,

Emi




                                                             7
